92 N.Y.2d 840 (1998)
699 N.E.2d 423
677 N.Y.S.2d 64
The People of the State of New York, Respondent,
v.
William Hallman, Appellant.
Court of Appeals of the State of New York.
Decided June 16, 1998.
Paul Liu, New York City, and Daniel L. Greenberg for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Maura E. Daly of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*842MEMORANDUM.
The order of the Appellate Division should be affirmed. A determination of whether exigent circumstances existed to justify the warrantless entry and arrest of defendant involves a mixed question of law and fact. Where, as here, there exists record support for the Appellate Division's resolution of this question, the issue is beyond this Court's further review.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.